SECURITIES PURCHASE AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is made as of April 17, 2008, by and among Davi Skin, Inc., a Nevada corporation (the “Company”), and (“Subscriber”). WHEREAS, the Company and the Subscriber are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as promulgated under the Securities Act of 1933, as amended (the “1933 Act”); and WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscriber, and the Subscribers shall purchase, (a) 250,000 shares of Series A Preferred Stock, par value $.001 per share of the Company, (the “Preferred Stock”), at a purchase price of $1.00 per share, pursuant to a Certificate of Designation to be approved by the Company and filed with the Secretary of State of Nevada designating the rights and privileges of the Preferred Stock, substantially in the form as annexed hereto as Exhibit A (the “Certificate”) and (b) Series A-1 Warrants to purchase common stock, par value $0.001 (the “Common Stock”) of the Company (the “Warrant Shares”), at an exercise price of $.15 per share, subject to adjustment (the “Exercise Price”), in substantially the form as annexed hereto as Exhibit B (the “Investor Warrants”) (all such transactions, collectively, the “Offering”).The Preferred Stock, Additional Shares (as hereinafter defined), the Investor Warrants and the Warrant Shares are collectively referred to herein as the “Securities”; and WHEREAS, simultaneously with the Closing the Company is delivering a Registration Rights Agreement in the form as annexed hereto as Exhibit C (the “Registration Rights Agreement”), a Stock Escrow Agreement substantially in the form as annexed hereto as Exhibit D (the “Escrow Agreement”), and the Company’s principal officer is delivering an Irrevocable Voting Proxy and Trust Agreement in the form as annexed as Exhibit E (the “Proxy Agreement”); WHEREAS, the Subscriber or its assigns shall have the exclusive right, but not obligation, up to an acquire an additional 350,000 shares of Preferred Stock at the Purchase Price set forth herein in one or more future closings; and WHEREAS, the Company is granting a right of first offer and registration rights to the Subscriber with respect to all transactions consummated within 12 months of the Initial Closing (as hereinafter defined) of the sale of Preferred Stock hereby; and NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Subscribers hereby agree as follows: 1.Purchase and Sale of Preferred Stock. 1.1.Sale and Issuance of Preferred Stock. (a)The Company shall adopt and file with the Secretary of State of the State of Nevada on or before the Initial Closing (as defined below) the Certificate in the form of Exhibit A attached to this Agreement. (b)Subject to the terms and conditions of this Agreement, Subscriber agrees to purchase at the Closing and the Company agrees to sell and issue to each Subscriber at the Closing units consisting of 250,000 shares of Preferred Stock and Investor Warrants, at a purchase price of $1.00 per Unit (or an aggregate of $250,000).At each Closing, the Company shall deliver to each Subscriber, among other closing documents mentioned herein, a certificate representing the Preferred Stock being purchased by such Subscriber at such Closing against payment of the purchase price therefore by check payable to the Company, by wire transfer to a bank account designated by the Company. 1.2.Additional Shares.After the Initial Closing, the Subscriber or its assigns shall have the sole and exclusive right, but not obligation, to acquire at their sole and absolute discretion and from time to time in whole or in part, up to an additional 350,000 shares of Series A Preferred Stock, on the same terms and conditions as those contained in this Agreement, (subject to appropriate adjustment in the event of any stock dividend, stock split, combination or similar recapitalization affecting such shares) of Series A Preferred Stock (the “Additional Shares”), provided that (i) such right to acquire Additional Shares is delivered by fax, email or overnight courier or by hand, to the Company or its representatives, prior to one year after the Initial Closing, (ii) each the Subscriber execute and deliver a notice to the Company and tender the funds for such Additional Shares (and in the event of the exercise of this right in whole or in part by an assignee of Subscriber, then such assignee shall execute and be bound by this Agreement) and (iii) the Purchase Price for any Additional Shares shall be the adjusted Series A Preferred Stock Original Issuance Price as set forth in the Certificate and shall be reflected at each closing in subsequent series, (i.e. Series A-1, Series A-2, Series A-3) until an aggregate of 600,000 shares of Series A Preferred Stock are sold.In the event that notice is given by Subscriber or its assigns to the Company to acquire any Additional Shares, then the Company shall sell such shares to Subscriber or its Assigns in a subsequent Closing at the adjusted Series A Original Issuance Price.For avoidance of doubt, any representation, warranty or covenant of the Company hereby to the “Preferred Stock” shall be deemed to include and encompass the Additional Shares if and when such shares are acquired by Subscriber. 1.3Use of Proceeds. In accordance with the directions of the Company’s Board of Directors, the Company shall use the proceeds from the sale of the Preferred Shares (including any Additional Shares) in accordance with Schedule 1.3 annexed hereto. 2.Closing.The consummation of the transactions contemplated herein (the “Initial Closing”) shall take place at the offices of Hodgson Russ LLP, 1540 Broadway, 24th Floor, New York, NY 10036, upon the satisfaction of all conditions to Closing set forth in this Agreement, at a date and time acceptable to the parties (the date on which the actual Closing takes place shall be referred to as the “Closing Date”).Thereafter, additional closings (the “Additional Closing” and the date thereof shall be the “Additional Closing Date” and, each closing date and Closing are sometimes referred to herein as a “Closing Date” and Closing, respectively) may take place from time to time at the discretion of the Subscriber or its assigns. 2.1Closing Deliveries by Company.At each Closing, the Company shall have approved and filed the Certificate with the State of Nevada and delivered those closing documents and instruments required by Section 10 below. 2.2Closing Deliveries by Proxy Parties.At each Closing, the Proxy Parties (as defined below) shall deliver to Subscriber the Proxy Agreements, all, duly authorized, approved, executed and delivered as set forth in Section 10 below. The “Proxy Parties” shall include (i) Jan Wallace, an individual; (ii) Munjit Johal, an individual; and (iii) Josh LeVine, an individual. 2.3Closing Deliveries by Subscriber.At each Closing, Subscriber shall deliver to the Company its respective portion of the Purchase Price in immediately available funds and this Agreement. 3.Subscriber’s Representations and Warranties.Each Subscriber hereby represents and warrants to and agrees with the Company, severally and not jointly, only as to such Subscriber that: (a)Organization and Standing of the Subscribers.If the Subscriber is an entity, such Subscriber is a corporation, partnership or other entity duly incorporated or organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation or organization. (b)Authorization and Power.Such Subscriber has the requisite power and authority to enter into and perform this Agreement and to purchase the Securities being sold to it hereunder.The execution, delivery and performance of this Agreement by such Subscriber and the consummation by it of the transactions contemplated hereby and thereby have been duly authorized by all necessary corporate or partnership action on the part of the Subscribers, and no further consent or authorization of such Subscriber or its board of directors, stockholders, partners, members or managers, as the case may be, is required. (c)No Conflicts.The execution, delivery and performance of this Agreement and the consummation by such Subscriber of the transactions contemplated hereby, do not conflict with such Subscriber’s charter documents or bylaws or other organizational documents.Subscriber is not required to obtain any consent, authorization or order of, or make any filing, notice filing or registration with, any court or governmental agency or creditor in order for it to execute, deliver or perform any of its obligations under this Agreement. (d)Information on Company. Such Subscriber has reviewed and relied upon the accuracy of the “SEC Documents” (as defined in Section 5(h) hereof) and has been afforded (i) the opportunity to ask such questions as it has deemed necessary of, and to receive answers from, representatives of the Company concerning the terms and conditions of the offering of the Securities and the merits and risks of investing in the Securities; (ii) access to information about the Company and the “Subsidiaries” (as defined in Section 5(u) hereof) and their respective financial condition, results of operations, business, properties, management and prospects sufficient to enable it to evaluate the investment in the Securities; and (iii) the opportunity to obtain such additional information that the Company possesses or can acquire without unreasonable effort or expense that is necessary to make an informed investment decision with respect to the investment.Neither such inquiries nor any other investigation conducted by or on behalf of such Subscriber or its representatives or counsel shall modify, amend or affect such Subscriber’s right to rely on the truth, accuracy and completeness of the SEC Documents (subject to a re-audit of the Company’s financial statements currently being conducted) and the Company’s representations and warranties contained in this Agreement. (e)Information on Subscriber.The Subscriber is an “accredited investor”, as such term is defined in Regulation D promulgated under the 1933 Act, is experienced in investments and business matters, and, with its representatives, has such knowledge and experience in financial, tax and other business matters as to enable the Subscriber to utilize the information made available by the Company to evaluate the merits and risks of and to make an informed investment decision with respect to the proposed purchase of the Securities.The information set forth on the signature page hereto regarding the Subscriber is accurate.Such Subscriber is not a registered broker-dealer under Section 15 of the Securities Exchange Act of 1934, as amended (the “1934 Act”).Such Subscriber does not have any agreement or understanding, directly or indirectly, with any Person to distribute any of the Securities. (f)Investment Intent.
